Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 22-24, 33, 34, 36, 38 and 58-60 are pending in the application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on July 15, 2020, 
October 19, 2021 and February 7, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant filed a 31 page IDS on October 19, 2021.  The Examiner has given a cursory review of each of the references cited on this IDS.  The applicant has an obligation to call the most pertinent prior art to the PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., et. al. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. District Court Northern District of Indiana, July 22, 1992), Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2d 1823 (Fed. Cir. 1995).
	
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  
No support is found in the specification or the originally filed claims for the amendments to the definitions of the Ra and Rb variables in claim 4 per the Preliminary Amendment filed July 15, 2020.
No support is found in the specification or the originally filed claims for the amendment to the 2 variable in claim 24 per the Preliminary Amendment filed July 15, 2020.
Applicant did not state where in the specification {page number(s) and paragraph number(s)} support could be found for the amendments to the claims.  Applicant should specifically point out the support in the original disclosure {page number(s) and paragraph number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, the claims lack written description as such.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 33, 38 and 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3 of the claim, the phrase “and pharmaceutically acceptable salts thereof” should be changed to “or a pharmaceutically acceptable salt thereof”.
Claim 33 recites “Examples 1-79”.  There is insufficient antecedent basis in claim 33 for the examples cited in the claim.  It is improper for claims to refer to subject matter not contained therein, even if the subject matter is contained in the specification.  Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  This rejection can be overcome by 
Claim 38 is confusing and therefore, indefinite because claim 38 refers to claim 34 as “The method”.  However, claim 34 is directed to a pharmaceutical composition and not a method.  Claims 58-60, which depend from claim 38, are also found indefinite because claims 58-60 do not rectify the error.



	The instant claimed invention is directed to compounds of Formula I, 
    PNG
    media_image1.png
    260
    196
    media_image1.png
    Greyscale
.  The novel and nonobvious aspect of this invention involves the primary amine attached to the 4-position of the pyrazole[4,3-c]pyridine ring.  The closest prior art of record is WO 2012/038743 A1 to Chan et al. who teach 
    PNG
    media_image2.png
    203
    205
    media_image2.png
    Greyscale
, and specifically disclose Compounds 43 and 44 on page 50, 
    PNG
    media_image3.png
    358
    586
    media_image3.png
    Greyscale
.    The R1 variable in Chan et al. can represent a multitude of substituents including an aryl, a heteroaryl, an alkyl, a hydroxy, a primary amine, a secondary amine and a tertiary amine (page 4, lines 22-24 and 31-33).  However, there is no direction or motivation in Chan et al. for one of ordinary skill in the art to select a primary amine to attach to the 4-position of the c]pyridine ring as found in the instant claimed compounds.  Some of the compounds disclosed in Chan et al. do have a secondary amine attached to the 4-position of the pyrazole[4,3-c]pyridine ring as seen in Compounds 43 and 44 but no primary amine.  Therefore, Chan et al. is deemed a state of the prior art reference. 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 10, 2022
Book XXVII, page 9